 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   SANDRA C.,1                     ) Case No. EDCV 17-1379-JPR
                                     )
12                      Plaintiff,   )
                                     ) MEMORANDUM DECISION AND ORDER
13                 v.                ) AFFIRMING COMMISSIONER
                                     )
14   NANCY A. BERRYHILL, Acting      )
     Commissioner of Social          )
15   Security,                       )
                                     )
16                      Defendant.   )
                                     )
17
18   I.   PROCEEDINGS

19        Plaintiff seeks review of the Commissioner’s final decision

20   denying her applications for Social Security disability insurance

21   benefits (“DIB”) and supplemental security income benefits

22   (“SSI”).   The parties consented to the jurisdiction of the

23   undersigned U.S. Magistrate Judge under 28 U.S.C. § 636(c).       The

24   matter is before the Court on the parties’ Joint Stipulation,

25
26
          1
            Plaintiff’s name is partially redacted in compliance with
27   Federal Rule of Civil Procedure 5.2(c)(2)(B) and the
     recommendation of the Committee on Court Administration and Case
28   Management of the Judicial Conference of the United States.

                                        1
 1   filed June 11, 2018, which the Court has taken under submission
 2   without oral argument.    For the reasons stated below, the
 3   Commissioner’s decision is affirmed.
 4   II.    BACKGROUND
 5          Plaintiff was born in 1963.       (Administrative Record (“AR”)
 6   43.)    She completed high school (AR 44) and worked as a mail
 7   handler, assembler, recovery clerk, and childcare provider (AR
 8   45-47).
 9          On August 30, 2013, Plaintiff applied for DIB, alleging that
10   she had been disabled since October 15, 2011, the day after an
11   earlier final decision finding her not disabled.        (AR 179-82; see
12   also AR 76-77, 83.)    She applied for SSI the same day, alleging
13   that she had been disabled since January 1, 2012.        (AR 183-91;
14   see also AR 95.)    She claimed disability from “[f]ibromyalgia,
15   tinnitus, ankylosing spondylitis, [and] obesity” as well as type-
16   2 diabetes, high blood pressure, Bell’s Palsy, back injury,
17   asthma, hypothyroidism, and sleep apnea.        (AR 227.)   After her
18   applications were denied initially (AR 93, 105) and the DIB
19   application was denied on reconsideration (AR 119, 127-31), she
20   requested a hearing before an Administrative Law Judge (AR 135-
21   36).    A hearing was held on December 3, 2015, at which Plaintiff,
22   who was represented by an attorney, testified, as did a
23   vocational expert.    (AR 39-62.)    In a written decision issued
24   April 19, 2016, the ALJ found Plaintiff not disabled.         (AR 23-
25   33.)    Plaintiff requested review from the Appeals Council (AR
26   19), which denied it on May 12, 2017 (AR 3-5).        This action
27   followed.
28

                                          2
 1
 2   III. STANDARD OF REVIEW
 3         Under 42 U.S.C. § 405(g), a district court may review the
 4   Commissioner’s decision to deny benefits.    The ALJ’s findings and
 5   decision should be upheld if they are free of legal error and
 6   supported by substantial evidence based on the record as a whole.
 7   See Richardson v. Perales, 402 U.S. 389, 401 (1971); Parra v.
 8   Astrue, 481 F.3d 742, 746 (9th Cir. 2007).    Substantial evidence
 9   means such evidence as a reasonable person might accept as
10   adequate to support a conclusion.     Richardson, 402 U.S. at 401;
11   Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007).      It
12   is more than a scintilla but less than a preponderance.
13   Lingenfelter, 504 F.3d at 1035 (citing Robbins v. Soc. Sec.
14   Admin., 466 F.3d 880, 882 (9th Cir. 2006)).    To determine whether
15   substantial evidence supports a finding, the reviewing court
16   “must review the administrative record as a whole, weighing both
17   the evidence that supports and the evidence that detracts from
18   the Commissioner’s conclusion.”   Reddick v. Chater, 157 F.3d 715,
19   720 (9th Cir. 1998).   “If the evidence can reasonably support
20   either affirming or reversing,” the reviewing court “may not
21   substitute its judgment” for the Commissioner’s.    Id. at 720-21.
22   IV.   THE EVALUATION OF DISABILITY
23         People are “disabled” for purposes of receiving Social
24   Security benefits if they are unable to engage in any substantial
25   gainful activity owing to a physical or mental impairment that is
26   expected to result in death or has lasted, or is expected to
27   last, for a continuous period of at least 12 months.    42 U.S.C.
28   § 423(d)(1)(A); Drouin v. Sullivan, 966 F.2d 1255, 1257 (9th Cir.

                                       3
 1   1992).
 2        A.   The Five-Step Evaluation Process
 3        The ALJ follows a five-step sequential evaluation process to
 4   assess whether a claimant is disabled.    20 C.F.R.
 5   §§ 404.1520(a)(4), 416.920(a)(4); Lester v. Chater, 81 F.3d 821,
 6   828 n.5 (9th Cir. 1995) (as amended Apr. 9, 1996).    In the first
 7   step, the Commissioner must determine whether the claimant is
 8   currently engaged in substantial gainful activity; if so, the
 9   claimant is not disabled and the claim must be denied.
10   §§ 404.1520(a)(4)(i), 416.920(a)(4)(i).
11        If the claimant is not engaged in substantial gainful
12   activity, the second step requires the Commissioner to determine
13   whether the claimant has a “severe” impairment or combination of
14   impairments significantly limiting her ability to do basic work
15   activities; if not, the claimant is not disabled and her claim
16   must be denied.   §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii).
17        If the claimant has a “severe” impairment or combination of
18   impairments, the third step requires the Commissioner to
19   determine whether the impairment or combination of impairments
20   meets or equals an impairment in the Listing of Impairments set
21   forth at 20 C.F.R. part 404, subpart P, appendix 1; if so,
22   disability is conclusively presumed.   §§ 404.1520(a)(4)(iii),
23   416.920(a)(4)(iii).
24        If the claimant’s impairment or combination of impairments
25   does not meet or equal an impairment in the Listing, the fourth
26   step requires the Commissioner to determine whether the claimant
27
28

                                      4
 1   has sufficient residual functional capacity (“RFC”)2 to perform
 2   her past work; if so, she is not disabled and the claim must be
 3   denied.      §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv).       The claimant
 4   has the burden of proving she is unable to perform past relevant
 5   work.    Drouin, 966 F.2d at 1257.         If the claimant meets that
 6   burden, a prima facie case of disability is established.           Id.
 7        If that happens or if the claimant has no past relevant
 8   work, the Commissioner then bears the burden of establishing that
 9   the claimant is not disabled because she can perform other
10   substantial gainful work available in the national economy.
11   §§ 404.1520(a)(4)(v), 416.920(a)(4)(v); Drouin, 966 F.2d at 1257.
12   That determination comprises the fifth and final step in the
13   sequential analysis.     §§ 404.1520(a)(4)(v), 416.920(a)(4)(v);
14   Lester, 81 F.3d at 828 n.5; Drouin, 966 F.2d at 1257.
15           B.    The ALJ’s Application of the Five-Step Process
16        The ALJ found that Plaintiff had not shown “changed
17   circumstances material to the determination of disability” since
18   her last denial and thus had not rebutted the presumption of
19   continuing disability.      (AR 24.)       He therefore found that res
20   judicata applied and adopted the findings of the prior decision.
21   (Id.)    He then nonetheless applied the five-step process.
22        At step one, the ALJ found that Plaintiff had not engaged in
23   substantial gainful activity since October 15, 2011, the alleged
24
25        2
            RFC is what a claimant can do despite existing exertional
26   and nonexertional limitations. §§ 404.1545, 416.945; see Cooper
     v. Sullivan, 880 F.2d 1152, 1155 n.5 (9th Cir. 1989). The
27   Commissioner assesses the claimant’s RFC between steps three and
     four. Laborin v. Berryhill, 867 F.3d 1151, 1153 (9th Cir. 2017)
28   (citing § 416.920(a)(4)).

                                            5
 1   disability onset date.3        (AR 26.)       At step two, he concluded that
 2   she had the following severe impairments: “fibromyalgia; obesity;
 3   Bell’s Palsy; and asthma[.]”         (Id.)       At step three, he found that
 4   she did not have an impairment or combination of impairments that
 5   met or equaled a Listing.         (AR 28.)
 6           At step four, the ALJ found that Plaintiff had the RFC to
 7   perform modified light work:
 8           [She can] lift and carry 20 pounds occasionally and 10
 9           pounds frequently; and sit, stand, and walk for six hours
10           each in an eight-hour workday.             [She] must alternate
11           positions every hour for one to three minutes but remain
12           at the workstation.     [She] is able to occasionally climb
13           but never ladders, ropes, or scaffolds. [She] is able to
14           occasionally balance, stoop, kneel, crouch, and crawl.
15           [She]    can    frequently    [perform]       fine   and   gross
16           manipulation.      [She] should avoid extreme cold, extreme
17           noise, vibration, pulmonary irritants, and hazards.
18   (Id.)
19        Based on the VE’s testimony, the ALJ concluded that
20   Plaintiff could perform her past relevant work as a “[m]ail
21   handler,” DOT 209.687-014, 1991 WL 671810 (Jan. 1, 2016), and as
22   a “[s]ales attendant (recovery clerk),” DOT 299.677-010, 1991 WL
23   672643 (Jan. 1, 2016).         (AR 31.)       Thus, he found Plaintiff not
24   disabled.       (AR 32.)
25
26
          3
            Plaintiff’s SSI application lists January 1, 2012, as the
27   disability onset date. (AR 183.) The ALJ apparently used the
     onset date listed on her DIB application to analyze both claims.
28   (AR 23, 26.)

                                               6
 1   V.   DISCUSSION4
 2        Plaintiff argues that the ALJ erred by failing to articulate
 3   appropriate reasons for rejecting her subjective symptom
 4   testimony.     (J. Stip. at 5-14.)   For the reasons discussed below,
 5   remand is not warranted.
 6        A.   Plaintiff Has Forfeited Her Appeal by Never Contesting
 7             the ALJ’s Chavez Ruling
 8             1.      Applicable law
 9                     a.   Chavez
10        When an ALJ has issued a final decision finding a claimant
11   not disabled, an ALJ considering a subsequent claim regarding an
12   unadjudicated period must “apply a presumption of continuing
13   nondisability and determine that the claimant is not disabled,
14   unless the claimant rebuts the presumption.”     SSAR 97-4(9), 1997
15   WL 742758, at *3 (Dec. 3, 1997); see also Chavez v. Bowen, 844
16   F.2d 691, 693 (9th Cir. 1988) (“The principles of res judicata
17   apply to administrative decisions, although the doctrine is
18   applied less rigidly to administrative proceedings than to
19   judicial proceedings.”).    A claimant may rebut the presumption of
20
21
          4
            In Lucia v. SEC, 138 S. Ct. 2044, 2055 (2018), the Supreme
22   Court held that ALJs of the Securities and Exchange Commission
     are “Officers of the United States” and thus subject to the
23   Appointments Clause. To the extent Lucia applies to Social
     Security ALJs, Plaintiff has forfeited the issue by failing to
24
     raise it during her administrative proceedings. (See AR 37-62,
25   135-36.); Meanel v. Apfel, 172 F.3d 1111, 1115 (9th Cir. 1999)
     (as amended) (plaintiff forfeits issues not raised before ALJ or
26   Appeals Council); see also generally Kabani & Co. v. SEC, 733 F.
     App’x 918, 919 (9th Cir. 2018) (rejecting Lucia challenge because
27   plaintiff did not raise it during administrative proceedings),
     pet. for cert. filed, __ U.S.L.W. __ (U.S. Feb. 22, 2019) (No.
28   18-1117).

                                          7
 1   nondisability by showing “‘changed circumstances’ indicating a
 2   greater disability.”    Chavez, 844 F.3d at 693 (quoting Taylor v.
 3   Heckler, 765 F.2d 872, 875 (9th Cir. 1985)); Lester, 81 F.3d at
 4   827 (same).   Changed circumstances include an increase in the
 5   severity of a previously existing impairment, a change in age
 6   category, and any new issue, “such as the existence of an
 7   impairment not considered in the previous application.”   Lester,
 8   81 F.3d at 827.
 9                     b.   Forfeiture
10        In Meanel v. Apfel, 172 F.3d 1111, 1115 (9th Cir. 1999) (as
11   amended), the Ninth Circuit held that “at least when claimants
12   are represented by counsel, they must raise all issues and
13   evidence at their administrative hearings in order to preserve
14   them on appeal” or those issues are forfeited.   Indeed, when a
15   claimant fails entirely to raise an issue before both the ALJ and
16   the Appeals Council, she “forfeits such a challenge on appeal, at
17   least when that claimant is represented by counsel.”   Shaibi v.
18   Berryhill, 883 F.3d 1102, 1109 (9th Cir. 2017) (as amended Feb.
19   28, 2018); see also Phillips v. Colvin, 593 F. App’x 683, 684
20   (9th Cir. 2015) (finding that “issue was waived5 by [claimant]’s
21   failure to raise it at the administrative level when he was
22   represented by counsel”).
23        Similarly, claims not raised in the district court are
24
25        5
            Some of the cases refer to “waiver,” although the issue is
26   actually forfeiture. See United States v. Scott, 705 F.3d 410,
     415 (9th Cir. 2012) (“Waiver is the intentional relinquishment or
27   abandonment of a known right, whereas forfeiture is the failure
     to make the timely assertion of that right.” (citation and
28   alterations omitted)).

                                         8
 1   forfeited.   See Greger v. Barnhart, 464 F.3d 968, 973 (9th Cir.
 2   2006).   Courts “will only excuse a failure to comply with this
 3   rule when necessary to avoid a manifest injustice.”     Id. (citing
 4   Meanel, 172 F.3d at 1115).   “A manifest injustice is . . . an
 5   error in the trial court that is direct, obvious, and
 6   observable[.]”   Sanchez v. Berryhill, No. 1:15-cv-00510-EPG, 2017
 7   WL 1709326, at *3 (E.D. Cal. May 3, 2017) (citation omitted); see
 8   also Goodman v. Colvin, No. CV–15–00807–PHX–JAT, 2016 WL 4190738,
 9   at *17–18 (D. Ariz. Aug. 9, 2016) (no manifest injustice in
10   forfeiture of claim when plaintiff failed to question VE about
11   conflicts between RFC limitations and DOT); Hinkley v. Colvin,
12   No. CV-15-00633-PHX-ESW, 2016 WL 3563663, at *10 n.7 (D. Ariz.
13   July 1, 2016) (no manifest injustice in forfeiture of claim when
14   plaintiff failed to challenge weight ALJ gave to medical
15   assessment); cf. Jones v. Colvin, No.: 2:15–cv–09489 KS, 2016 WL
16   4059624, at *3 & n.2 (C.D. Cal. July 27, 2016) (finding manifest
17   injustice when ALJ failed to reconcile RFC with DOT job
18   description because Ninth Circuit had previously found “an
19   apparent conflict between the [RFC] to perform simple, repetitive
20   tasks and the demands of Level Three Reasoning” (citation
21   omitted)).
22        In Oberg v. Astrue, 472 F. App’x 488 (9th Cir. 2012), the
23   Ninth Circuit considered whether a plaintiff had overcome the
24   continuing presumption of nondisability from a prior decision.
25   It rejected the plaintiff’s arguments that the Chavez presumption
26   did not apply because the ALJ had reopened the prior decision and
27   because there had been a substantial change in her condition and
28   the ALJ had improperly discredited her related testimony.    Id. at

                                      9
 1   489-90.    Although the plaintiff had failed to raise the issue,
 2   which would generally constitute a “waiver” of it, id. at 490
 3   n.8, the court remanded for consideration of whether the
 4   plaintiff’s changed age category had rebutted the presumption of
 5   continuing disability under Chavez given that Defendant had
 6   himself raised the issue in his answering brief.      Id. at 490-91.
 7               2.    Analysis
 8          Because the ALJ applied Chavez, Plaintiff bore the burden of
 9   showing a changed circumstance to rebut the presumption of
10   continuing nondisability.      See 844 F.2d at 693; Taylor, 765 F.2d
11   at 875.    She has not done so.    She failed to raise the issue with
12   the ALJ (see AR 135-36 (request for hearing), 39-62 (hearing
13   transcript)), although he confirmed at the hearing that her
14   counsel had “explained the impact of [the prior] decision to her”
15   (AR 41).    She did not raise it with the Appeals Council, either
16   (AR 374-75), or in the Joint Stipulation submitted to this Court
17   (see J. Stip. at 4-14).      Nor did she respond to Defendant’s
18   argument in the Joint Stipulation that res judicata precludes her
19   claim.    (See id. at 20 (failing to reply to Defendant’s
20   forfeiture argument, id. at 14-16).)
21          Unlike in Oberg, 472 F. App’x at 489-90, in which the
22   plaintiff’s arguments on appeal centered on rebutting the Chavez
23   presumption, Plaintiff’s lone claim here — that the ALJ failed to
24   credit her testimony — is not framed in any terms related to
25   Chavez or the continuing presumption of nondisability.      (See J.
26   Stip. at 4-14.)    Indeed, she mentions neither.   (See generally
27   id.)    She does not argue, as did the plaintiff in Oberg, that the
28   ALJ reopened the prior decision or that he erred in rejecting her

                                        10
 1   testimony that one of her conditions had worsened and was a
 2   changed circumstance.   See 472 F. App’x at 489-90.    To the
 3   contrary, her credibility claim is the garden-variety sort that
 4   the Court sees frequently, alleging simply that the ALJ did not
 5   give sufficient reasons for rejecting her testimony.      (See J.
 6   Stip. at 4-14.)   Accordingly, her claim is forfeited.6    See
 7   Greger, 464 F.3d at 973.
 8        B.   In Any Event, the ALJ Did Not Plainly Err in Partially
 9             Rejecting Plaintiff’s Subjective Symptom Statements,
10             and No Manifest Injustice Requires Reversal
11        As an initial matter, the ALJ afforded some weight to
12   Plaintiff’s subjective complaints of significant pain: he limited
13   her to light work with various restrictions, including that she
14   alternate positions every hour and only occasionally engage in
15   such activities as climbing, balancing, and stooping.     (AR 28.)
16   But to the extent the ALJ did reject her subjective complaints,
17   he provided two clear and convincing reasons for doing so.
18
19        6
            Because the ALJ found two new severe impairments since
20   Plaintiff’s earlier denial (compare AR 68 (ALJ listing severe
     impairments of fibromyalgia, sleep apnea, hypertension, hearing
21   loss, and asthma in Oct. 2011), with AR 26 (ALJ adding severe
     impairments of obesity and Bell’s Palsy in Apr. 2016, although
22   eliminating others), he was likely wrong in finding that the
     rebuttable presumption of continuing nondisability applied — a
23   point never raised or conceded by Defendant here, unlike in
     Oberg, 472 F. App’x at 490. See Lester, 81 F.3d at 827-28 (new
24
     impairment is changed circumstance rebutting presumption).
25   Forfeiture nonetheless applies because the analysis of whether a
     claim is forfeited is separate from whether the underlying claim
26   has merit. See, e.g., United States v. Drayton, No. PWG-13-
     0251., 2014 WL 2919792, at *11 (D. Md. June 26, 2014) (noting
27   that claim “may have had merit” but nonetheless refusing to
     consider it because Defendant had not raised it at trial or on
28   appeal).

                                     11
 1        First, he noted Plaintiff’s failure to follow prescribed
 2   courses of treatment, explaining that she “reportedly stopped
 3   taking all of her medications despite being encouraged to
 4   continue taking them, because she was convinced they were making
 5   her worse.”   (AR 30 (citing AR 391 (notes from May 2013 office
 6   visit indicating that Plaintiff had discontinued all
 7   medications).)   He also noted her failure to pursue physical
 8   therapy.   (AR 29 (citing AR 463 (Mar. 2015 referral to physical
 9   therapy); see also AR 54 (plaintiff testifying at hearing that
10   she went to physical therapy only once because it “hurt too
11   much”).)
12        That Plaintiff failed to follow prescribed courses of
13   treatment was a clear and convincing reason for discrediting her
14   allegations of disabling pain.   See Tommasetti v. Astrue, 533
15   F.3d 1035, 1039 (9th Cir. 2008) (ALJ may discount claimant’s
16   testimony in light of “unexplained or inadequately explained
17   failure to seek treatment or to follow a prescribed course of
18   treatment” (citation omitted)); see also SSR 16-3p, 2016 WL
19   1119029, at *8 (Mar. 16, 2016)7 (“[I]f the individual fails to
20
          7
21           The Commissioner applies SSR 16-3p, which went into
     effect a few weeks before the ALJ issued his decision, to all
22   “determinations and decisions on or after March 28, 2016.” Soc.
     Sec. Admin., Policy Interpretation Ruling, SSR 16-3p n.27,
23   https://www.ssa.gov/OPHome/rulings/di/01/SSR2016-03-di-01.html
     (last visited Mar. 22, 2019). Though the new ruling eliminates
24
     the term “credibility” and focuses on “consistency” instead,
25   Plaintiff refers to weighing “credibility” (J. Stip. at 5), and
     much of the relevant case law uses that language too (see, e.g.,
26   id. at 5-6, 8-9 (discussing applicable case law)). As the Ninth
     Circuit has clarified, SSR 16-3p
27
          makes clear what our precedent already required: that
28        assessments of an individual’s testimony by an ALJ are

                                      12
 1   follow prescribed treatment that might improve symptoms, we may
 2   find the alleged intensity and persistence of an individual’s
 3   symptoms are inconsistent with the overall evidence of record.”);
 4   see also Donathan v. Astrue, 264 F. App’x 556, 558 (9th Cir.
 5   2008) (finding that ALJ provided clear and convincing reasons for
 6   rejecting claimant’s subjective allegations regarding
 7   fibromyalgia pain, including “unwillingness to seriously pursue
 8   prescribed physical and medical therapies” and inconsistencies
 9   regarding his need to use cane or scooter).8
10        Second, the ALJ properly discounted some of Plaintiff’s
11   statements by identifying inconsistencies concerning them.   (See
12   AR 29-31); Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155,
13   1161 (9th Cir. 2008); see also Smith v. Berryhill, 752 F. App’x
14   473, 475 (9th Cir. 2019) (ALJ properly discredited claimant’s
15   testimony of fibromyalgia symptoms based on inconsistencies in
16   testimony, inconsistencies with activities of daily living, and
17   contradictory medical evidence); Haislip v. Astrue, 316 F. App’x
18
19        designed to “evaluate the intensity and persistence of
          symptoms after [the ALJ] find[s] that the individual has
20        a medically determinable impairment(s) that could
          reasonably be expected to produce those symptoms,” and
21        not to delve into wide-ranging scrutiny of the claimant’s
          character and apparent truthfulness.
22
     Trevizo v. Berryhill, 871 F.3d 664, 678 n.5 (9th Cir. 2017) (as
23   amended) (alterations in original) (quoting SSR 16-3p).
24        8
            Plaintiff argues that all treatment for fibromyalgia is
25   conservative in nature, and thus the ALJ improperly relied on her
     purportedly conservative treatment to discredit her subjective
26   symptom testimony. (J. Stip. at 11-12.) As explained above,
     however, he found her not credible based in part on her failure
27   to follow her doctors’ prescribed courses of treatment —
     medication and physical therapy — not because such treatment was
28   conservative in nature. (See AR 29-30.)

                                     13
 1   538, 539 (9th Cir. 2008) (ALJ properly discounted claimant’s
 2   subjective symptoms relating to fibromyalgia and migraines by
 3   noting lack of objective medical evidence to support them,
 4   inconsistencies between allegations and medical record, and
 5   conflicts between alleged symptoms and activities of daily
 6   living).   For example, the ALJ noted that evidence contradicted
 7   her statements that she had problems walking and needed a cane.
 8   (See AR 30 (citing AR 537 (no cane at Aug. 2013 emergency-room
 9   visit) & 559 (doctor at hospital noting that Plaintiff was
10   ambulatory, with steady gait).)    The record also contradicted her
11   testimony about difficulty breathing while walking.   (See AR 31.)
12   As the ALJ noted, her treatment records from August 2013
13   indicated normal breathing, with the last asthma attack more than
14   a year before then.   (Id. (citing AR 550).)   He noted that the
15   record contained no evidence of any subsequent asthma attacks
16   (id.) and that diagnostic images of her chest from 2012 and 2014
17   revealed negative findings (id. (citing AR 410 (May 2012), 431
18   (Jan. 2012), 619 (Jan. 2014))).
19        Plaintiff claims that the ALJ rejected her symptom testimony
20   based on the “legally insufficient” “belief that the testimony is
21   not credible because it lacks objective support in the record.”9
22   (J. Stip. at 9.)   “While subjective pain testimony cannot be
23   rejected on the sole ground that it is not fully corroborated by
24   objective medical evidence, the medical evidence is still a
25
          9
26          She also claims that the ALJ merely recited “boilerplate”
     language and provided “no clue” as to what weight he gave her
27   testimony. (J. Stip. at 8-9.) This argument is disingenuous, as
     the “boilerplate” is followed by the ALJ’s lengthy evaluation of
28   her testimony and the evidence of record. (See AR 30-31.)

                                       14
 1   relevant factor in determining the severity of the claimant's
 2   pain and its disabling effects.”     Rollins v. Massanari, 261 F.3d
 3   853, 857 (9th Cir. 2001) (holding that ALJ properly relied on
 4   lack of objective medical evidence and other factors in
 5   discrediting plaintiff’s testimony about fibromyalgia symptoms
 6   (citing 20 C.F.R. § 404.1529(c)(2))).    In any event, as explained
 7   above, the ALJ gave two valid reasons to support his partially
 8   discrediting her testimony that she suffered from disabling pain:
 9   her failure to follow prescribed courses of treatment and
10   specific inconsistencies between her complaints and the evidence
11   of record.   (AR 30.)
12         Accordingly, the ALJ appears to have provided clear and
13   convincing reasons, supported by substantial evidence in the
14   record, to support his discounting of Plaintiff’s subjective
15   symptom testimony, and no manifest injustice will result from not
16   considering her appeal because it has been forfeited.
17   VI.   CONCLUSION
18         Consistent with the foregoing and under sentence four of 42
19   U.S.C. § 405(g),10 IT IS ORDERED that judgment be entered
20
21
22
23
24
25
           10
26          That sentence provides: “The [district] court shall have
     power to enter, upon the pleadings and transcript of the record,
27   a judgment affirming, modifying, or reversing the decision of the
     Commissioner of Social Security, with or without remanding the
28   cause for a rehearing.”

                                     15
 1   AFFIRMING the Commissioner’s decision, DENYING Plaintiff’s
 2   request for reversal or remand, and DISMISSING this action with
 3   prejudice.
 4
 5
 6   DATED: March 25, 2019         ______________________________
                                   JEAN ROSENBLUTH
 7                                 U.S. Magistrate Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                    16
